DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 8, 12, 14-16, 63-65, 67, 69, 74-76, 79-80 and 103 are pending, with claims 1, 4, 8, 12, 14-16, 63-65, 67, 69, 74-76, 79-80 and 103 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1, 4, 8, 12, 14-16, 63-65, 67, 69, 74-76, 79-80 and 103 are allowed.

Claim Rejections - 35 USC § 112
Claim 64 has been amended and overcomes the 35 U.S.C. § 112 rejection. This rejection is withdrawn.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amended claims overcome the prior art of record. The prior art of record, Ogg et al. WO2015073999A1, hereinafter Ogg, in view of Chen et al. US 20080003564 A1, hereinafter Chen discloses a first chamber (Ogg, Fig 2). Additionally, the prior art of record Lofquist et al. US 10087440 B2, hereinafter Lofquist discloses a first chamber . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798